Citation Nr: 0700202	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  03-24 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial compensable disability rating for 
service-connected residuals of a gunshot wound to the left 
index finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel





INTRODUCTION

The veteran had active service from August 1967 to July 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that granted the veteran's claim for 
service connection for residuals of a gunshot wound to the 
left index finger and assigned a noncompensable disability 
rating.  The veteran expressed disagreement with the assigned 
disability rating and perfected a substantive appeal.

This matter was previously before the Board in January 2006, 
wherein it was remanded for additional development.  It is 
now returned to the Board for appellate review.


FINDING OF FACT

Residuals of a gunshot wound to the left index finger are 
manifested by restricted range of motion as a result of pain, 
weakness, and fatigability.


CONCLUSION OF LAW

The criteria for entitlement to an initial 10 percent 
disability rating for the veteran's service-connected 
residuals of a gunshot wound to the left index finger have 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 4.7, Diagnostic Code 5225 (2002); 38 C.F.R. § 
4.7, Diagnostic Codes 5225, 5229 (2005).





REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  With few exceptions, the regulations 
implementing this law are applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act (VCAA); 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claim and inform him  whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran was notified of the information necessary to 
substantiate his increased disability claim.  The RO sent the 
veteran letters in March 2002 and March 2006, in which he was 
informed of what was required to substantiate his claim and 
of his and VA's respective duties, i.e., that VA would 
attempt to get any additional records that he identified as 
being helpful to his claim.  He was also asked to submit 
evidence and/or information, which would include that in his 
possession, to the RO.

Since the veteran's claim for an increased disability rating 
for the service-connected residuals of a gunshot wound to the 
left index finger was denied by the RO and is also being 
denied by the Board, as discussed herein, there is no 
potential effective date or disability rating issue that 
would warrant additional notice as to that issue.  See the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board finds no prejudice to the veteran in proceeding 
with the issuance of a final disposition in those issues that 
the Board is presently deciding.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  There is no indication 
that the outcome of the case has been affected, and the 
veteran has been provided a meaningful opportunity to 
participate effectively in the processing of his claim.  The 
content of the subsequent notice provided to the veteran 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
veteran's relevant service and VA medical treatment records 
have been obtained, as discussed below.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
was afforded a VA examination April 2006.  The examination 
was thorough in nature and provided relevant findings that 
are deemed to be more than adequate.  Under such 
circumstances, there is no duty to provide another 
examination or medical opinion.  Id. 

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Increased Disability Ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor. 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2006);  
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
-- that the present level of the veteran's disability is the 
primary concern in a claim for an increased rating and that 
past medical reports should not be given precedence over 
current medical findings -- does not apply to the assignment 
of an initial rating for a disability when service connection 
is awarded for that disability.  Fenderson, 12 Vet. App. at 
126.  Instead, where a veteran appeals the initial rating 
assigned for a disability, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson, 12 Vet. App. at 126.  If later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time based on 
facts found.  Id. 

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the  
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.   
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective  
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which  
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2006).  VA must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated  functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  The guidance provided under DeLuca must be 
followed in adjudicating claims where a rating under the 
diagnostic code provisions governing limitation of motion 
should be considered.  However, the provisions of 38 C.F.R. § 
4.40 and  38 C.F.R. § 4.45, should only be considered in 
conjunction with the diagnostic code provisions predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006).  Where the 
schedule does not provide a zero percent rating, a zero 
percent shall be assigned if the requirements for a 
compensable rating are not met.  See 38 C.F.R. § 4.31 (2006).

The veteran's residuals of a gunshot wound to the left index 
finger are currently rated as noncompensable pursuant to 
Diagnostic Code 5225 of VA's Schedule for Rating Disabilities 
of the musculoskeletal system, which provides the rating 
criteria for ankylosis of the index finger, either favorable 
or unfavorable.

During the pendency of this appeal, regulatory changes 
amended Diagnostic Code 5225 under which the veteran's 
service-connected left index finger disability is rated.  
This amendment was effective August 26, 2002.  See 67 Fed. 
Reg. 48784-48787 (July 26, 2002).  The law requires that for 
any date prior to August 26, 2002, the Board cannot apply the 
revised regulations.

The RO provided the old and the revised regulations to the 
veteran and his representative in a July 2003 Statement of 
the Case.  Therefore, the veteran and his representative were 
given notice of the old and revised regulations and have had 
an opportunity to submit evidence and argument related to 
both regulations.  See Bernard, 4 Vet. App. at 394.

Prior to being amended, Diagnostic Code 5225 provided a 10 
percent disability rating for favorable or unfavorable 
ankylosis of the index finger of the major or minor hand.  
With only one joint of a digit ankylosed or limited in its 
motion, the rating will be for favorable ankylosis when 
motion is possible to within 2 inches (5.1 centimeters) of 
the median transverse fold of the palm; otherwise, the rating 
will be for unfavorable ankylosis.  See 38 C.F.R. § 4.71a 
Diagnostic Codes 5220-5223, 5225 (2002).  

Subsequent to the amendment, Diagnostic Code 5225 provided 
for a maximum disability rating under of 10 percent for 
ankylosis of the index finger, either favorable or 
unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5225 (2006).

Additionally, the amended rating criteria include Diagnostic 
Code 5229 which provides a noncompensable disability rating 
for limitation of motion of the index finger with a gap of 
less than one inch between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible.  38 C.F.R. § 4.71a, Diagnostic Code 5229 
(2006).

Under both the old and amended criteria, a higher disability 
evaluation is available only for amputation of index finger 
at the proximal interphalangeal joint or proximal thereto or 
if both the metacarpophalangeal and proximal interphalangeal 
joints of the index finger are ankylosed and either is in 
extension or full flexion, or there is rotation or angulation 
or a bone, none of which is shown in this case.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5153 (2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5153 (2006).

In May 1968, during the veteran's period of active service, 
he accidentally discharged his rifle while cleaning it 
resulting in a gunshot wound of the left index finger.  The 
laceration was treated, and the finger was splinted.  The 
final diagnosis was gunshot wound, left index finger 
fracture, proximal phalanx, left index finger.

Subsequent to service, a VA peripheral nerves examination 
report dated in December 2003 reveals that physical 
examination of the upper extremities showed good grip and 
pincer grip function.  The veteran was wearing gloves, and 
the power was considered four out of five.  There was no 
gross paresis, either monoparesis or hemiparesis and drift of 
the upper extremities during the postural arm extension test.  
There was no diagnosis applicable to the upper extremities.

A VA examination report dated in April 2006 reveals that the 
veteran's claims file was reviewed by the examiner in 
conjunction with conducting the examination.  The veteran 
reported left index finger pain with limitation of motion and 
locking associated with occasional swelling.  He also 
described occasional weakness and stiffness.  He indicated, 
however, that he was not undergoing any current treatment for 
his reported symptoms.  It was noted that the veteran was 
right hand dominant.  
There was no deformity of the left index finger.  There was 
no gap between the thumb pad and the tips of fingers on 
attempted opposition of thumb to the fingers.  There was a 
gap between the finger and the proximal transverse crease of 
hand on maximal flexion of finger, however, it was said to be 
less than one inch.  Hand strength and dexterity were not 
normal.  Modalities of the left hand that were moderately 
affected included grasping, pushing, pulling, twisting, and 
probing.  His writing was said to be severely affected, and 
touching and expression were mildly affected.

Range of motion of the left index proximal interphalangeal 
joint was from zero to 90 degree on active motion against 
gravity; and from zero to 105 degrees on passive motion.  
Pain was said to begin at zero degrees.  There was additional 
limitation of motion on repetitive use, with loss of motion 
on repetitive use from 90 degrees to 105 degrees as a result 
of fatigue.  Range of motion of the left index distal 
interphalangeal joint was from zero to 40 degrees on active 
motion against gravity; and from zero to 55 degrees on 
passive motion.  Pain was said to begin at zero degrees.  
There was additional limitation of motion on repetitive use 
from 55 degrees to 70 degrees as a result of fatigue.  Range 
of motion of the left index metacarpal-phalangeal joint was 
from zero to 60 degrees on active motion against gravity; and 
from zero to 80 degrees on passive motion.  Pain was said to 
begin at zero degrees.  There was additional limitation of 
motion on repetitive use from 60 degrees to 90 degrees as a 
result of fatigue.  The veteran had severe intrinsic muscle 
atrophy of the hands as seen on peripheral neuropathy.  X-
rays revealed generalized osteopenia and mild deformity of 
the distal end of the distal phalanx of the second digit.  
The diagnosis was residuals of a gunshot wound to the left 
index finger.  It was indicated that the articular spaces 
were fairly well preserved for the veteran's age. 

In evaluating the veteran's service-connected residuals of a 
gunshot wound to the left index finger with regard to both 
the old and the revised rating criteria, the medical evidence 
of record has not shown that there was either favorable or 
unfavorable ankylosis of the left index finger or limitation 
of motion to a compensable degree.  There is also no evidence 
of a gap of more than one inch between the fingertip and the 
proximal transverse crease of the palm, with the finger 
flexed to the extent possible.  Moreover, there is no 
evidence that the veteran's disability more nearly 
approximates amputation through the middle phalanx or at the 
distal joint.  Accordingly, the veteran's symptoms do not 
meet the schedular criteria for a compensable disability 
rating.  See 38 C.F.R. § 4.7, Diagnostic Code 5225 (2002); 38 
C.F.R. § 4.7, Diagnostic Codes 5225, 5229 (2005).

Nevertheless, the April 2006 VA examination report has 
established that the veteran's left index finger has its 
range of motion limited as a result of pain, weakness, and 
fatigue on repetitive use.  Further, it was indicated that 
his ability to grasp, push, pull, twist, and probe was 
moderately affected by the disability, and that writing was 
severely affected.   As such, the Board concludes that these 
findings are sufficient to support a 10 percent disability 
rating for the veteran's service-connected residuals of a 
gunshot wound to the left index finger.  38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca, 8 Vet. App. at 202.  The medical evidence 
of record, coupled with the veteran's statements, shows that 
his left index finger exhibits increased weakness and 
decreased strength.

In reaching this decision, the Board has considered the 
potential application of various provisions of Title 38 of 
the Code of Federal Regulations (2006) whether or not they 
were raised by the veteran, as required by the holding in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  
However, the Board finds in this case that the disability 
picture presented by the veteran's service-connected 
residuals of a gunshot wound to the left index finger are not 
so exceptional or unusual as to render impractical the 
application of regular schedular standards, and thus a 
referral for an evaluation on an extraschedular basis is not 
warranted.  In this regard, this service-connected disability 
has not required hospitalization or otherwise interfered in 
any significant way with employment of the veteran, who is 
retired.  The Board is, therefore, not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  





ORDER

Entitlement to a disability evaluation of 10 percent, and not 
higher, for service-connected residuals of a gunshot wound to 
the left index finger is granted, subject to the applicable 
criteria governing the payment of monetary benefits.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


